Case 4:18-cv-11220-MFL-MKM ECF No. 26 filed 07/22/20         PageID.106    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ESTATE OF WILLIAM ADAMS
BY PERSONAL REPRESENTATIVE
SALLIE SCHULTZ,

              Plaintiff,                                   Case No. 18-cv-11220
                                                           Hon. Matthew F. Leitman
-vs-

WAYNE COUNTY,

          Defendant.
__________________________________________________________________/

          ORDER APPROVING DISTRIBUTION TO WRONGFUL
       DEATH HEIRS AND DISMISSING THE CASE WITH PREJUDICE

        This matter having come before the Court on Motion by the Personal

Representative, and the Court not receiving any objections regarding the proposed

distribution to heirs as contained in said motion, and the Court otherwise being fully

advised in the premises;

        IT IS HEREBY ORDERED that the remaining settlement funds shall be

distributed as follows:

        1. $47,066.04 to James Adams, Sr.;

        2. $47,066.04 to James Adams, Jr.;

        3. $47,066.04 to Robert Adams;
Case 4:18-cv-11220-MFL-MKM ECF No. 26 filed 07/22/20       PageID.107    Page 2 of 2




      4. $59,105.20 to O.K. (minor daughter) c/o Jennifer Konikow, (conservator);

         and

      5. $26,000.00 to Sallie Schultz.

      IT IS FURTHER ORDERED that this case shall be dismissed with

prejudice.

THIS RESOLVES ALL PENDING ISSUES AND CONSTITUTES A FINAL
DISPOSITION OF THIS CASE.


                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: July 22, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 22, 2020, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
